)41,


Order issued September cP 14 , 2012




                                               In The
                                     (Court of Apprats
                          YiIt       istrirt iii &vats at Dallas
                                       No. 05-12-00207-CV


                              RANDALL LEE HALER, Appellant
                                                 V.
                      BOYINGTON CAPITAL GROUP, LLC, Appellee


                                            ORDER

       The Court has before it appellant's September 19, 2012 third motion for extension of time

to file appellant's reply brief, which is unopposed. The Court GRANTS the motion and ORDERS

that the reply brief tendered by appellant on September 19, 2012 be timely filed as of today's date.




                                                        MOLLY F NCIS
                                                        JUSTICE